DETAILED ACTION
Disposition of Claims
Claims 8-16 remain pending.  Amendments to claims 8 and 15 are acknowledged and entered.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0384102 A1, Published 12/10/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 03/02/2021 regarding the previous Office action dated 01/13/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 8-16 under 35 U.S.C. 102(a)(1) as being anticipated by Boehringer Ingelheim (REPROCYC® PRRS-PLE Vaccine; Package Insert.  01/20/2012; Boehringer Ingelheim Vetmedica, Inc. St. Joseph, MO 64506; APPLICANT-CITED PRIOR ART; hereafter “Boehringer”) is withdrawn in light of the amendments to the claims.


Allowable Subject Matter
Claims 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, it is determined that the claimed invention is novel and nonobvious over the prior art.  Applicant has found that using a single inoculation of a vaccine composition which has similar components as REPROCYC™ PRRS-PLE in seronegative swine herds to be beneficial to the health of the vaccinated swine, whereas previously it was contraindicated to use any type of live-attenuated PRRS vaccine in seronegative herds (See e.g. Young B, et. al. Can J Vet Res. 2010 Jul;74(3):170-7.; Charerntantanakul W. World J Virol. 2012 Feb 12;1(1):23-30; see esp. Table 2; Lambert ME.  PhD Dissertation, University of Montreal.  June 2011.)  While it is suggested in Roof et. al. (US20080226669A1, Pub. 09/18/2008) to combine PCV-2 vaccination with other PRRS vaccines such as REPROCYC™ PRRS-PLE (see e.g. reference claims 1, 6-7), and Roof tests the PCV-2 vaccination in PRRSV negative swine (¶[0250]) followed by inoculation with INGELVAC® PRRS MLV vaccine (vaccine which comprises modified live PRRS virus).  This method was determined to be safe for the swine, but it is not clear that there would be motivation from the art to substitute the INGELVAC® vaccine with another live attenuated PRRSV vaccine which comprised antigenic agents against other known swine pathogens, such as those found in the REPROCYC™ .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 8-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648